Citation Nr: 1444504	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-44 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for status post resection of SLAP lesion, left shoulder rated 20 percent prior to November 19, 2013.

2.  Entitlement to a higher rating for status post resection of SLAP lesion, left shoulder rated 10 percent after November 19, 2013. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for status post resection of SLAP lesion, left shoulder and assigned an initial noncompensable rating effective November 14, 2007.  

In a December 2013 supplemental statement of the case, the Veteran was awarded a 20 percent rating effective November 14, 2007, and a 10 percent rating from November 19, 2013.

In a March 2014 rating action, the RO assigned a temporary 100 percent rating (effective April 17, 2009, to June 1, 2009) for a period coinciding with the Veteran's left shoulder surgery and convalescence.  A 10 percent rating was continued from November 19, 2013.
 
The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  Prior to November 29, 2013, the Veteran's left shoulder disability manifested with limited motion, pain, weakness, and fatigability resulting in functional impairment comparable to arm motion limited to midway between his side and shoulder level.  
2.  From November 19, 2013, the Veteran's left shoulder disability manifested with limited motion, pain, weakness, and fatigability resulting in functional impairment comparable to arm motion limited to the shoulder level.

3.  At no point during this appeal has the Veteran's left shoulder disability manifested by impairment of the humerus, or ankylosis of the scapulohumeral articulation.


CONCLUSIONS OF LAW

1.  Prior to November 19, 2013, the criteria for an initial rating of 30 percent, and no higher, for a left shoulder disability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

2.  Since November 19, 2013, the criteria for a 20 percent rating, and no higher, for a left shoulder disability are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in April 2008 and March 2013 which involved a review of the claims file, in-person interviews, and physical assessments, including range of motion (ROM) testing.  These examinations are adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not indicated that his shoulder condition has worsened since his most recent examination.

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the Acting VLJ noted the elements of the claim that were necessary for entitlement to benefits, specifically, that the evidence show a worsening of the Veteran's condition above his current ratings.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, including treatment records generated since 2012.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

III.  Analysis

The Veteran is in receipt of a 20 percent disability rating for his left shoulder disability for the period prior to November 19, 2013, and a 10 percent rating thereafter.  The RO has awarded him a temporary total evaluation effective from April 17, 2009, to June 1, 2009, for a period of convalescence.  The Veteran contends that due to the severity of his condition, he is entitled to higher ratings for those periods not already rated at 100 percent.

The Veteran is diagnosed with status post resection of SLAP lesion, left shoulder.  He has had three surgeries on his shoulder.  The Veteran has testified that he suffers from pain, limitation of motion, difficulty lifting and fatigue due to his shoulder disability.  The Veteran reported having to miss time from his job as a software developer on occasion and having to give up several recreational activities on account of his shoulder disability.

The Veteran's shoulder disability has been rated under Diagnostic Code 5201, which provides that limitation of motion of the arm at the shoulder level is to be rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent; and limitation of arm motion to 25 degrees from the side is rated as 40 percent.  38 C.F.R. § 4.71a.  The Veteran is left hand dominant by report, which makes his left shoulder a major joint.  38 C.F.R. § 4.25.

Private treatment records reveal that in June 2007 the Veteran underwent a left shoulder anterior labral repair with interval plication for left shoulder anterior instability with anterior labral tear.  

At an April 2008 VA examination the Veteran complained of a history of pain and popping in the left shoulder which had grown progressively worse since onset.  The examiner conducted ROM testing which showed the Veteran capable of flexion to 90 degrees with pain at 70 degrees, and additional limitation of motion on repetition to 60 degrees.  The Veteran was capable of abduction to 70 degrees, with pain at 65 and limitation to 60 degrees on repetition.  External rotation was noted to be 60 degrees with pain at 55, and further limitation to 50 degrees on repetition.  The examiner noted no incapacitating episodes, deformity, instability, dislocation, subluxation, locking episodes, effusion, arthritis or ankylosis, but did identify painful movement, stiffness, weakness and tenderness.  The examiner also noted the Veteran's report of occasional giving way and severe flare-ups twice per week which limited motion by 80 percent for a number of hours and occasionally necessitated the use of a sling. The examiner surmised that the main impacts of the disability would be weakness, fatigue, decreased strength and pain on motion which would prevent certain exercises and sports and would have a severe impact on chores and recreation.  

Private treatment records reveal that in April 2009 the Veteran underwent a left shoulder arthroscopic biceps tenodesis with debridement of labrum and decompression distal clavicle resection.  The RO awarded him a temporary total evaluation effective from April 17, 2009, to June 1, 2009, for his period of convalescence.

The April 2008 examination findings indicate the Veteran's arm motion was limited to shoulder level.  Accounting for limitation based on pain upon repetition, the Veteran's arm motion was limited to 60 degrees from his side.  Combined with the Veteran's reported weakness and fatigability, the Board finds that the functional impact of Veteran's disability more closely approximates a limitation of the arm to midway between the side and shoulder level.  As such, a 30 percent rating is warranted from November 14, 2007, the date his claim was received.

As indicated, a 10 percent rating is currently in effect for the appeal period that is from November 19, 2013.  

In November 2013 the Veteran underwent another examination where he reported early fatigue and loss of strength in his left arm.  This time ROM findings showed the Veteran capable of flexion to 170 degrees with pain at 140 degrees and limitation to 160 degrees upon repetition, and abduction to 140 degrees with pain at 120 degrees and limitation to 120 degrees upon repetition.  The examiner found no guarding, dislocation or subluxation or ankylosis on examination, but noted that the Veteran demonstrated functional impairment due to tenderness, less movement than normal, excess fatigability, pain on motion, and a history of mechanical symptoms (clicking, catching etc.).  The examiner found strength within normal limits and also noted occasional flare-ups productive of decreased motion and increased pain. 

At his June 2014 hearing the Veteran reported that he was not currently undergoing treatment, only going on an as-needed basis.  The last time he reported seeing a doctor for his shoulder was mid-to-late 2012.  He stated that when his shoulder pain flares-up he treats it with over the counter pain killers.  The Veteran also reported that he is unable to lift as much as he used to and that his arm fatigues rapidly, which restricts his ability to assist with chores around the house.  He noted he has a good range of motion but that limited strength and fatigue cause impairment at work when he has to write on a white board.  He also reported that he increasingly uses his right hand to compensate and needs to take breaks to alleviate flare-ups of shoulder pain.

The evidence reflects that the Veteran's shoulder condition has improved, somewhat, over the course of the appeal period.  Indeed, the March 2013 examination report reflects that the Veteran was able to perform abduction and forward flexion movements with his left arm above the shoulder level, including upon repetition.  Such a range of motion does not warrant a compensable rating for limitation of motion.  However, the Veteran still reports pain on movement, weakness, and early fatigue while using his left shoulder.  The November 2013 VA examiner corroborated the Veteran's report of ongoing functional impairment in the left arm, as well as residuals symptoms from his three prior left shoulder surgeries.  In light of the clinical findings and the Veteran's competent and credible lay statements regarding his ongoing functional impairment caused by the left shoulder, his disability picture more closely approximates a limitation of the arm at the shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a 20 percent rating is assigned for the appeal period beginning November 19, 2013.

The Board has considered whether a higher rating is appropriate at any point under an analogous diagnostic code.  However the Veteran's shoulder disability has not manifested with impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation and thus no higher rating is available under a separate diagnostic code.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular rating criteria adequately contemplate the Veteran's left shoulder disability, which is manifested by decreased motion, pain, weakness and early fatigability.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder and arm provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (providing ratings on the basis of ankylosis, limited motion, and impairment of the scapula, humerus, and clavicle).  For all musculoskeletal disabilities, the rating schedule also contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The rating criteria are therefore adequate to evaluate the severity and symptoms of the Veteran's left shoulder disability, and the Board has assigned ratings that reflect consideration of functional loss.  Referral for consideration of extraschedular rating is not warranted.  


ORDER

For the period prior to November 19, 2013, an initial disability rating of 30 percent, and no higher, for status post resection of SLAP lesion, left shoulder is granted. 

For the period from November 19, 2013, a disability rating of 20 percent, and no higher, for status post resection of SLAP lesion, left shoulder is granted. 




____________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


